Reversed and Remanded and Opinion filed August 15, 2002








Reversed and Remanded and Opinion filed August 15,
2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00462-CV
____________
 
TRINIDAD YNIGEZ, Appellant
 
V.
 
JEANNA YNIGEZ, Appellee
 

 
On
Appeal from the County Court No. 3
Galveston
County, Texas
Trial
Court Cause No. 01FD0939
 

 
O
P I N I O N
This is an appeal from a judgment
signed February 1, 2002.  
On August 7, 2002, the parties filed a joint motion to
reverse the judgment and remand the cause to the trial court for entry of
judgment in accordance with their settlement agreement.  See Tex. R. App. P. 42.1. 
The motion is granted.
Accordingly, the judgment is reversed and the cause remanded
to the trial court for entry of judgment in accordance with the parties= settlement agreement.  
 




PER CURIAM
Judgment rendered and Opinion
filed August 15, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R. App. P.
47.3(b).